Citation Nr: 0201525	
Decision Date: 02/14/02    Archive Date: 02/20/02	

DOCKET NO.  99-03 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 17, 1997, 
for a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Everett M. Urech, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1957 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In November 2000, the Board issued a decision granting an 
earlier effective date for a total disability rating based 
upon individual unemployability.  By order dated April 2001, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision vacating and remanding the Board's 
decision.  A copy of the Court's decision has been included 
in the veteran's claims file.


FINDINGS OF FACT

1.  The veteran was last discharged from active service in 
August 1965 and first filed a claim for post-traumatic stress 
disorder (PTSD) on June 27, 1996.

2.  An April 1997 RO decision granted service connection for 
PTSD, effective June 27, 1996, and the determination as to 
the effective date is final.

3.  The veteran has been unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability since June 27, 1996.


CONCLUSION OF LAW

The criteria for an effective date of June 27, 1996, for a 
total disability rating based upon individual unemployability 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103(A), 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 3.400, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
and notify claimants has recently been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
In this regard, the veteran and his then representative have 
been provided with applicable governing laws and regulations 
in statements of the case and supplemental statements of the 
case.  Pertinent treatment records have also been obtained.  
The veteran has been afforded VA examinations and personal 
hearings.

Subsequent to the issuance of the Board's November 2000 
decision, vacated by the Court's April 2001 order, additional 
VA treatment records have been submitted.  Although the 
veteran's representative has indicated that RO consideration 
of this newly submitted evidence is not waived, a review of 
this evidence reflects that, with the exception of a hospital 
report relating to a period of hospitalization in September 
and October, the evidence is dated subsequent to March 17, 
1997.  In light of the Board's decision herein to grant an 
effective date of June 27, 1996, for a total disability 
rating based upon individual unemployability, it is concluded 
that any benefit, to which this evidence would be pertinent, 
is being allowed on appeal.  Therefore, referral to the RO 
for consideration of this evidence is not necessary.  See 
38 C.F.R. § 20.1304(c) (2001).  There is no indication that 
any additional relevant information exists that can be 
obtained or that any further notification can be accomplished 
that has not already been provided.  In light of the Board's 
grant herein, it is concluded that the Board may now proceed, 
without prejudice to the veteran, because the VCAA has been 
complied with.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also recently published regulations at 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159), promulgated pursuant to the 
enabling statute.

The general rule with regard to the effective date of an 
award based on an original claim for VA benefits is that the 
effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  See 38 C.F.R. 
§ 3.400.  An exception to that rule applies only when an 
application for benefits is received within one year from the 
date of the veteran's discharge or release from service.  In 
that situation, the effective date of the award is made 
retroactive to "the day following the date of discharge or 
release...."  38 U.S.C.A. § 5100(b)(1); 38 C.F.R. 
§ 3.400(b)(2).

The record reflects that the veteran was last discharged from 
active service in August 1965, and that he filed a claim of 
service connection for a psychiatric disorder in February 
1981.  A July 1981 RO decision denied the claim of service 
connection for a psychiatric disorder and an appeal from that 
decision was not perfected.  A claim for service connection 
for PTSD was not thereafter received by VA until June 27, 
1996.

An April 1997 RO decision granted service connection for 
PTSD, effective June 27, 1996.  The veteran did not appeal 
the effective date of the grant of service connection for 
PTSD.  Consequently, the effective date of the award of a 
total disability rating based upon individual unemployability 
can be no earlier than June 27, 1996.

The veteran did perfect an appeal from the April 1997 
decision granting service connection for PTSD, with respect 
to the 10 percent evaluation assigned by that decision.  
Subsequent to his perfection of that appeal, a March 1998 RO 
decision granted a total disability rating based on 
individual unemployability effective March 17, 1997.  The 
veteran initiated an appeal with respect to the effective 
date for the total disability rating based upon individual 
unemployability.

A review of the record reflects that a VA hospital discharge 
summary, relating to a period of hospitalization from June 5 
to 26, 1996, indicates that at discharge the veteran was 
unable to work.  The VA General Counsel addressed an 
extraschedular rating in light of Floyd v. Brown, 
9 Vet. App. 88 (1996) and Bagwell v. Brown, 9 Vet. App. 337 
(1996), holding that the Board is required to address an 
extraschedular rating, including a claim for a total 
disability rating based on individual unemployability under 
38 C.F.R. § 4.16(b) in cases including where the issue is 
raised by the claimant or the record.  VAOPGCPREC 6-96.  A VA 
hospital discharge summary, relating to a period of 
hospitalization from June 5 to 26, 1996, indicates that the 
veteran was unable to work at the time of his discharge.  
Therefore, the Board concludes that the claim of a total 
disability rating based upon individual unemployability was 
raised by the record at the time the veteran filed his claim 
on June 27, 1996.  Further, the veteran's only service-
connected disability is PTSD.

A VA hospital discharge summary, relating to a period of 
hospitalization in early August 1996, indicates that the 
veteran was completely disabled by his emotional problems and 
was on Social Security disability due to his emotional 
problems.  The diagnoses included PTSD.  The report of an 
October 1996 VA psychiatric examination reflects diagnoses 
including PTSD and indicates that the veteran was socially 
and industrially impaired.  An October 1996 VA treatment 
record reflects diagnoses including PTSD and indicates that 
the veteran is never employable.

In light of the above as well as the previously mentioned 
June 1996 hospital discharge summary, the Board concludes 
that the evidence is at least in equipoise with respect to 
whether the veteran has been unable to obtain or retain 
employment due to his service-connected PTSD since June 27, 
1996.  In resolving all doubt in the veteran's behalf, the 
veteran has been unemployable due to his PTSD since June 27, 
1996.  Because the veteran did not file a claim for service 
connection for PTSD until June 27, 1996, and because the 
April 1997 RO decision granting service connection effective 
June 27, 1996, is final, June 27, 1996, is the earliest date 
that may be assigned for a total disability rating based upon 
individual unemployability.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.


ORDER

An effective date of June 27, 1996, is granted for the award 
of a total disability rating based on individual 
unemployability, subject to the laws and regulations 
governing the award of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

